IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATHEW LEE WILLIAMS,                                    No. 69265
                Appellant,
                vs.
                ROBERT LEGRAND, WARDEN,
                LOVELOCK CORRECTIONAL
                                                                         FILE
                CENTER,                                                   JUL 1 3 2016
                Respondent.




                                       ORDER OF AFFIRMANCE
                            This is an appeal from a district court order dismissing a
                postconviction petition for a writ of habeas corpus. Second Judicial
                District Court, Washoe County; Patrick Flanagan, Judge.
                            On November 29, 2012, the district court sentenced appellant
                Mathew Lee Williams to a term of life imprisonment with the possibility of
                parole after ten years, pursuant to his guilty plea to the charge of
                lewdness with a child under the age of 14 years. This court affirmed the
                judgment of conviction.   Williams v. State, Docket No. 62302 (Order of
                Affirmance, September 18, 2013). On November 19, 2013, Williams filed a
                pro se postconviction petition for a writ of habeas corpus. The district
                court appointed counsel. Appointed counsel urged the district court to
                consider the petition's claims as raised and declined to supplement the
                petition. The State opposed the petition and moved to dismiss. On
                November 12, 2015, the district court filed an order granting the State's
                motion to dismiss the petition. This appeal followed.



SUPREME COURT
        OF
     NEVADA


(0) I947A
                            Williams argues that he received ineffective assistance from
                his trial and appellate counsel. To demonstrate ineffective assistance of
                counsel, a petitioner must show that counsel's performance was deficient
                and that prejudice resulted. Strickland v. Washington, 466 U.S. 668, 687-
                88 (1984); Warden      IX   Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505
                (1984) (adopting the test in Strickland); see also Kirksey v. State, 112 Nev.
980, 998, 923 P.2d 1102, 1114 (1996) (applying Strickland to claims of
                ineffective assistance of appellate counsel). We give deference to the
                district court's factual findings but review its application of the law to
                those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164,
                1166 (2005).
                               First, Williams argues that trial counsel provided ineffective
                assistance in inducing him to accept a plea agreement by misleading him
                regarding the amount of evidence against him. The district court found
                that Williams failed to articulate specific facts supporting this claim. As
                Williams did not identify any particular misrepresentations and proffers
                only this general allegation of deficiency, we agree with the district court
                and conclude that this claim fails, as a bare allegation unsupported by
                specific factual allegations does not warrant relief.   See Hargrove v. State,
                100 Nev. 498, 502, 686 P.2d 222, 225 (1984).
                               Second, Williams argues that trial counsel failed to properly
                investigate his case. The district court found that Williams failed to
                support this claim with specific factual allegations and concluded that he
                had failed to show how additional investigation would have yielded a
                different outcome. As Williams has failed to address what evidence would
                have been uncovered by further investigation and we cannot discern from
                the record what might have been revealed, we conclude that Williams has

SUPREME COURT
         OF
      NEVADA
                                                        2
(0) I 947A
                    failed to establish a reasonable probability of a different outcome and that
                    this claim fails. See Molina ix State, 120 Nev. 185, 192,87 P.3d 533, 538
                    (2004) (holding that appellant failed to show prejudice under Strickland
                    where he failed to show what evidence a more thorough investigation
                    would have yielded).
                                Third, Williams argues that appellate counsel deliberately
                    raised invalid arguments in his direct appeal. The district court found
                    that Williams failed to identify which arguments he claimed were invalid
                    and concluded that he had failed to demonstrate the probability of a
                    different outcome had counsel argued more effectively. As Williams has
                    failed to identify any particular claim that was omitted and would have
                    had a reasonable probability of success on appeal, we conclude that this
                    claim lacks merit. See Kirksey, 112 Nev. at 998, 923 P.2d at 1114.
                                Fourth, Williams argues that his right to due process was
                    violated because he was not shown the evidence against him and because
                    the evidence was insufficient to establish his guilt beyond a reasonable
                    doubt. The district court found that Williams freely and voluntarily
                    entered a plea of guilty and thereby relieved the State of its duty to
                    produce evidence. As Williams expressly waived his rights to be
                    confronted with the evidence against him and to require the State to prove
                    his guilt beyond a reasonable doubt, we conclude that he cannot assert a
                    due process violation regarding the State's evidence and that this claim
                    fails.'




                         'Additionally, we conclude that the district court did not err in
                    denying an evidentiary hearing, as a petitioner is only entitled to an
                    evidentiary hearing if his claims are supported with specific factual
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    Ctjp
                                 Having considered Williams' contentions and concluded that
                  they are without merit, we
                                 ORDER the judgment of the district court AFFIRMED.



                                                                                          J.
                                                              Cherry



                                                              Douglas.
                                                                           /1
                                                                       Dfroy    „.4        J.



                                                                                         , J.
                                                              Gibbons



                  cc: Hon. Patrick Flanagan, District Judge
                       Mary Lou Wilson
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                  ...continued
                  allegations that would entitle him to relief if true.   Means v. State, 120
Nev. 1001, 1016, 103 P.3d 25, 35 (2004).


SUPREME COURT
      OF
    NEVADA
                                                        4
(0) 1947A CielP